NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA ELENA ARAUJO-BULEJE,                      No.    16-70486

                Petitioner,                     Agency No. A200-877-702

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2018**
                                  Portland, Oregon

Before: WARDLAW and OWENS, Circuit Judges, and LEFKOW,*** District
Judge.

      Maria Elena Araujo-Buleje, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
Immigration Judge’s denial of asylum and withholding of removal. As the parties

are familiar with the facts, we do not recount them here. We dismiss in part and

deny in part the petition for review.

      Even assuming that Araujo-Buleje was credible and that her asylum

application was timely, we lack jurisdiction to consider Araujo-Buleje’s claim that

she is eligible for asylum and withholding of removal on account of her

membership in the particular social group of her family. Araujo-Buleje argues that

the BIA erred in deeming her family claim abandoned, but fails to cite any place in

the record where she raised it to the BIA. Because Araujo-Buleje failed to exhaust

her family claim before the BIA, we lack jurisdiction to consider it. See Arsdi v.

Holder, 659 F.3d 925, 928-29 (9th Cir. 2011) (“We have repeatedly held that

failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust

remedies with respect to that question and deprives this court of jurisdiction to hear

the matter.” (citation and internal quotation marks omitted)).

      In addition, Araujo-Buleje has waived any challenge to the BIA’s rejection

of her claim that she is eligible for asylum and withholding of removal on account

of her membership in the particular social group of pharmacists who refuse to

participate in drug trafficking by failing to argue the issue in her brief to this court.

See Diego v. Sessions, 857 F.3d 1005, 1015 n.4 (9th Cir. 2017) (holding that issues

not “specifically and distinctly argued and raised” in an opening brief are waived


                                            2
(citation omitted)). Likewise, Araujo-Buleje has waived any challenge to the

BIA’s determination that she abandoned her claim under the Convention Against

Torture.

      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN

PART.




                                        3